Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hirahara et al. (U.S. 2015/0299132 A1), hereinafter Hirahara.

    PNG
    media_image1.png
    391
    198
    media_image1.png
    Greyscale

Compound A
Regarding claim 1, Hirahara teaches a non-ionic (see Compound A) photoacid generator (Compound A, found in [0037]; formula 1, [0037] and [0007]; aromatic imide compound, [0007] and [0005]) comprises at least one functional 
Regarding claim 2, Hirahara further teaches (see Compound A, found in [0037]) that Z is a group represented by Chemical Formula 2a of the instant claim. In Chemical Formula 2a, R2 is a hydrogen and R3 is a chemical bond (see Compound A).
Regarding claim 6, Hirahara further teaches that the non-ionic photoacid generator of instant claim 1 (Compound A, found in [0037]) comprises one functional groups represented by Chemical Formula 1 as defined in instant claim 1 (see Compound A).
Regarding claim 7, Hirahara further teaches that R is pentafluorophenyl (see Compound A, found in [0037]).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirahara et al. (U.S. 2015/0299132 A1), hereinafter Hirahara.
Regarding claims 5 and 10, Hirahara teaches a chemically amplified positive-type photoresist composition ([0097]). This composition (photoresist composition I, [0097]) contains a resin (terpolymer resin and novolak resin, [0097]), and a photoacid generator (Compound 1H, [0097]; see [0102]); and is shown to have increased solubility in an alkali developer (TMAH, [0101]) upon exposure to light ([0101]). Therefore, the photoresist composition I taught by Hirahara is chemically amplified and positive type. Hirahara further teaches that the composition is for a thick film (film thickness of 50 microns, [0101]; see page 1, lines 24 and 25 of instant specification) and comprises a non-ionic (see figure of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted Compound A for Compound 1H in the photoresist composition I of Hirahara. Hirahara presents the two compounds as alternatives to one another as aromatic imide photoacid generators (the role served by Compound 1H in the photoresist composition I). Therefore, one of ordinary skill in the art would have expected results from the substituted photoresist composition I containing Compound A to be similar to the results from the disclosed photoresist composition I containing Compound 1H.
Regarding claim 8, Hirahara further teaches that the composition does not comprise a separate corrosion inhibitor ([0097]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hirahara et al. (U.S. 2015/0299132 A1), hereinafter Hirahara as applied to claims 5, 8 and 10 above, and further in view of Carcasi et al. (U.S. 2015/0241783 A1), hereinafter Carcasi.
Regarding claim 9, Hirahara further teaches that the composition further comprises an alkali developable polymer resin (terpolymer resin and novolak resin, [0097]; shown to have increased solubility in an alkali developer (TMAH, [0101]) after production of an acid (produced by photoacid generator 1H upon exposure) ([0101])) and an organic solvent (propylene glycol-1-monomethyl ether-2-acetate, 
Carcasi teaches ([0003]) a known chemically amplified photoresist composition comprising a photoacid generator, wherein the composition further comprises a photoinitiator (photosensitizer generating compound, [0003]; benzophenone, [0015]; see page 14, line 1 of applicant's specification). Carcasi further teaches ([0003]) that the use of the photosensitizer, as well as a two-step exposure process, can amplify the generation of acid in exposed areas while minimizing the acid concentration in areas exposed pattern-wise. Carcasi ([0002]) teaches that this is desired as the small-wavelength light needed for smaller patterning may have fewer photons than larger wavelength light, leading to lower acid generation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition of Hirahara to further contain a photosensitizer generating compound (such as benzophenone), as taught by Carcasi. This would allow, through a two-step exposure process, the amplification of acid generation in the photoresist composition. This increase of acid generation is desirable to counteract the known issue of reduced photoacid generator activation in smaller-scale patterning. "One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art." (MPEP 2143(I)(D))

Allowable Subject Matter
Claims 3, 4, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Compound A disclosed by Hirahara, while meeting the limitations of claims 1 and 2 of the instant claim set, does not meet the limitations of either instant claim 3 or instant claim 4. Specifically, compound A possesses a fluorenyl group in the location of the “T” moiety of instant claim 3, and the location of core nitrogen/carbon atom of instant claim 4. Additionally, none of the disclosed alternatives of the fluorenyl group (see [0025] of Hirahara), would allow a modified compound A to meet the limitations of either instant claim 3 or instant claim 4. Furthermore, a reason is not known in the art that would make obvious the modification of this specific embodiment of Hirahara, compound A, such that it would the limitations of either instant claim 3 or instant claim 4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631.  The examiner can normally be reached on Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        




/Nicholas E Brown/         Examiner, Art Unit 1737